DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saroha et al. (WO 2017/167883), in view of Mitusina (US 2011/0022069).

Regarding claim 1, Saroha discloses a flexible support member for intravascular imaging device.    Saroha shows an intraluminal ultrasound imaging device (see 102 in fig. 1), comprising:  a plurality of ultrasound transducer elements (see 212 in fig. 2) configured to obtain imaging data (see abstract);  a plurality of control circuits (see 206 in fig. 2) in communication with the plurality of ultrasound transducer elements (Fig. 2);  a plurality of conductive traces (see 216 in fig. 2) extending between the plurality of ultrasound transducer elements and the plurality of control circuits;  a flexible elongate body configured to be positioned within a body lumen of a patient (Fig. 1 ); and  a support member (see 575 in fig. 11) coupled to a distal portion of the flexible elongate body and defining guidewire lumen (see par. [0074]), the support member comprising:  a transducer portion (see 503 in fig. 11) adjacent to the plurality of ultrasound transducer elements (see par. [0079]); a control portion (see 505 in fig. 11) adjacent to the plurality of control circuits (see par. [0079]); and  a flex joint (see 577 in fig. 11) portion comprising a flexible element disposed between the transducer portion and the control portion (Fig. 11 ); and the support member further comprising a top side (see top of element 575 in fig. 11), a bottom side (see bottom of element 575 in fig. 11), a front side (see front of element 575 in fig. 11), and a back side (see back of element 575 in fig. 11); wherein the flex joint portion is adjacent to the plurality of conductive traces, and wherein the flex joint portion is more flexible than the transducer portion and the control portion (see par. [0079]).
But, Saroha fails to explicitly state wherein the flexible element alternates between: a plurality of first cuts extending radially inward from the top side and the bottom side towards the guidewire lumen; and a plurality of second cuts extending radially inward from the front side and the back side towards the guidewire lumen, wherein the plurality of first cuts and the plurality of second curs are non-continuous with one another. 
Mitusina discloses a flexible inner member having a flexible region.  Mitusina teaches flexible element alternates between: a plurality of first cuts extending radially inward from the top side and the bottom side (see fig. 2 and 3; par. [0041]-[0043]) and a plurality of second cuts extending radially inward from the front side and the back side (see fig. 2 and 3; par. [0041]-[0043]), wherein the plurality of first cuts and the plurality of second curs are non-continuous with one another (see fig. 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the support member of Saroha with flexible element alternates between: a plurality of first cuts extending radially inward from the top side and the bottom side and a plurality of second cuts extending radially inward from the front side and the back side, wherein the plurality of first cuts and the plurality of second curs are non-continuous with one another, as taught by Mitushina, to provide better flexibility in terms of flexing and bending by the support member along the longitudinal length.  
The Examiner note that Saroha discloses that the support member (see 575 in fig. 11) defines a guidewire lumen (see par. [0074]), and the support member further comprising a top side (see top of element 575 in fig. 11), a bottom side (see bottom of element 575 in fig. 11), a front side (see front of element 575 in fig. 11), and a back side (see back of element 575 in fig. 11).  Therefore, upon modification of prior art Saroha which discloses  the support member which defines the guidewire lumen with the flexible element alternates between: a plurality of first cuts extending radially inward from the top side and the bottom side and a plurality of second cuts extending radially inward from the front side and the back side of prior art Mitushina will have a support member with the first cuts extending radially inward from the top side and the bottom side towards the guidewire lumen and the second cuts extending radially inward from the front side and the back side toward the guidewire lumen. 

Regarding claim 2, Saroha shows that the support member is generally cylindrical (see par. [0079], [0080]).
Regarding claim 3, Saroha shows that the support member comprises stainless steel see par. [0080]).
Regarding claim 5, Saroha shows wherein the support member comprises a polymer and a conductive agent (see par. [0056], [0079], [0080]).
Regarding claim 6, Saroha shows wherein the polymer comprises an acoustic dampening material (see par. [0056], [0078]).
Regarding claim 8, Saroha shows a flexible substrate positioned around the support member (see fig. 3), wherein the plurality of ultrasound transducer elements, the plurality of control circuits, and the plurality of conductive traces are coupled to the flexible substrate (see fig. 3).

Regarding claim 9, Saroha shows where in the support member comprises an elongate body and one or more flanges coupled to the elongate body (see fig. 12), wherein an outer diameter of the one or more flanges is greater than an outer diameter of the elongate body (see fig. 12).
Regarding claim 10, Saroha shows acoustic backing material disposed between the elongate body and the plurality of ultrasound transducer elements (see par. [0078]).
Regarding claim 11, Saroha shows wherein the flexible substrate comprises one or more slot opening configured to facilitate flexing of the flexible substrate (see 560 in fig. 10; ).
Regarding claim 13, Saroha shows wherein the plurality of ultrasound transducer elements comprises an ultrasonic transducer array positioned around the transducer portion of the support member (see 124 in fig. 2; par. [0041]).
Regarding claim 15, Saroha shows wherein the support member further comprises a first flange at a proximal portion of the transducer portion (see fig. 4A and 12; par. [0059, [0066], [0089], [0096]-[0098], [0106]) and as second flange at a distal portion of the transducer portion (see fig. 4A and 12; par. [0059, [0066], [0089], [0096]-[0098], [0106]), the first flange and the second flange configured to space the plurality of transducer elements from the support member (see fig. 4A and 12; par. [0059, [0066], [0089], [0096]-[0098], [0106]).
Regarding claim 16, Saroha shows that the support member comprises a third flange at a proximal portion of the control potion (see fig. 4A; par. [0059, [0066], [0089], [0096]-[0098], [0106]) and a fourth flange at a distal portion of the control portion (see fig. 4A; par. [0059, [0066], [0089], [0096]-[0098], [0106]), the third flange and fourth flange configured to support the plurality of control circuits (see fig. 4A; par. [0059, [0066], [0089], [0096]-[0098], [0106]).
Regarding claim 17, Saroha shows Saroha discloses a flexible support member for intravascular imaging device.    Saroha shows an intraluminal ultrasound imaging device (see 102 in fig. 1), comprising:  a flexible elongate body configured to be positioned within a body lumen of a patient (Fig. 1 ); and an imaging assembly disposed at a distal portion of the flexible elongate body (see 102 in fig. 1) and configured to obtain imaging data associated with the body lumen (see abstract), the imaging assembly comprising a support member around (see 575 in fig. 11) which a plurality of transducer elements (see 212 in fig. 2), a plurality of control circuits (see par. [0079]), and a plurality of communication lines are positioned (see par. [0079]), wherein the support member defines a guidewire lumen (see par. [0074]), wherein the support member comprises: a transducer portion adjacent to the plurality of transducer elements (see 503 in fig. 11; see par. [0079]); a control portion (see 505 in fig. 11) adjacent to the plurality of control circuits (see par. [0079]); and a flex joint (see 577 in fig. 11) portion comprising a flexible element disposed between the transducer portion and the control portion (Fig. 11 ), wherein the flex joint portion is adjacent to the plurality of conductive traces, and wherein the flex joint portion is more flexible than the transducer portion (see par. [0040], [0079]; fig. 11) and the control portion (see fig. 11; par. [0040], [0079]); the support member further comprising a top side (see top of element 575 in fig. 11), a bottom side (see bottom of element 575 in fig. 11), a front side (see front of element 575 in fig. 11), and a back side (see back of element 575 in fig. 11); and a computing device in communication with the intraluminal imaging device (see 106 in fig. 1; par. [0041]) and configured to output (see par. [0041]), to a display (see 108 in fig. 1), an image of the body lumen based on the obtained imaging data (see abstract; par. [0041]).
But, Saroha fails to explicitly state wherein the flexible element alternates between: a plurality of first cuts extending radially inward from the top side and the bottom side towards the guidewire lumen; and a plurality of second cuts extending radially inward from the front side and the back side towards the guidewire lumen, wherein the plurality of first cuts and the plurality of second curs are non-continuous with one another. 
Mitusina discloses a flexible inner member having a flexible region.  Mitusina teaches flexible element alternates between: a plurality of first cuts extending radially inward from the top side and the bottom side (see fig. 2 and 3; par. [0041]-[0043]) and a plurality of second cuts extending radially inward from the front side and the back side (see fig. 2 and 3; par. [0041]-[0043]), wherein the plurality of first cuts and the plurality of second curs are non-continuous with one another (see fig. 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the support member of Saroha with flexible element alternates between: a plurality of first cuts extending radially inward from the top side and the bottom side and a plurality of second cuts extending radially inward from the front side and the back side, wherein the plurality of first cuts and the plurality of second curs are non-continuous with one another, as taught by Mitushina, to provide better flexibility in terms of flexing and bending by the support member along the longitudinal length.  
The Examiner note that Saroha discloses that the support member (see 575 in fig. 11) defines a guidewire lumen (see par. [0074]), and the support member further comprising a top side (see top of element 575 in fig. 11), a bottom side (see bottom of element 575 in fig. 11), a front side (see front of element 575 in fig. 11), and a back side (see back of element 575 in fig. 11).  Therefore, upon modification of prior art Saroha which discloses  the support member which defines the guidewire lumen with the flexible element alternates between: a plurality of first cuts extending radially inward from the top side and the bottom side and a plurality of second cuts extending radially inward from the front side and the back side of prior art Mitushina will have a support member with the first cuts extending radially inward from the top side and the bottom side towards the guidewire lumen and the second cuts extending radially inward from the front side and the back side toward the guidewire lumen. 

Regarding claim 18, Saroha shows a catheter (see par. [0040]).
Regarding claim 19, Saroha shows an IVUS device (see par. [0040]).
Regarding claim 20, Saroha shows wherein the flex join portion forms a central segment of the support member such that the flexible element is spaced from a proximal end of the support member and a distal end of the support member (see par. [0079], [0080]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saroha et al. (WO 2017/167883), in view of Mitusina (US 2011/0022069) as applied to claims 1 and 8 above, and in view of Adam et al. (US 2012/0095347; hereinafter Adam).
Regarding claim 12, Saroha and Mitusina disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state a grounding region in communication with support member.
Adam discloses an ultrasound device.  Adam teaches a grounding region in communication with support member (see par. [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a grounding region in communication with support member in the invention of Saroha and Mitusina, as taught by Adam, to protect the catheter device. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saroha et al. (WO 2017/167883), in view of Mitusina (US 2011/0022069) as applied to claim 14 above, and further in view of Barbato et al. (US 2004/0193057; hereinafter Barbato).

Regarding claim 14, Saroha and Mitusina disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state a shrink tubing positioned around and configured to hermetically seal the plurality of ultrasound elements.
Barbato discloses an imaging transducer assembly.  Barbato teaches a shrink tubing positioned around and configured to hermetically seal the plurality of ultrasound elements (see par. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a shrink tubing positioned around and configured to hermetically seal the plurality of ultrasound elements in the invention of Saroha and Mitusina, as taught by Barbato, to provide protection to the transducer elements. 

Response to Arguments
Applicant’s arguments filed on 08/05/2022 with respect to prior art rejection have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office Action of record for any teaching or matter specifically challenged in the argument.  The Examiner has provided new prior art Mitusina to teach flexible element alternates between: a plurality of first cuts extending radially inward from the top side and the bottom side (see fig. 2 and 3; par. [0041]-[0043]) and a plurality of second cuts extending radially inward from the front side and the back side (see fig. 2 and 3; par. [0041]-[0043]), wherein the plurality of first cuts and the plurality of second curs are non-continuous with one another (see fig. 2 and 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitusina (US 8,052,706) discloses a flexible inner member having a flexible region. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793